OPINION ON REMAND FROM THE SUPREME COURT
PER CURIAM:
The Supreme Court — U.S. -, 107 S.Ct. 3204, 96 L.Ed.2d 691 having vacated our decision in Jacobson v. Merrill Lynch, Pierce, Fenner & Smith, 797 F.2d 1197 (3d Cir.1986), and remanded the proceeding to us in light of Shearson/American Express, Inc. v. McMahon, — U.S. -, 107 S.Ct. 2332, 96 L.Ed.2d 185 (1987), we in turn now vacate the district court’s decision in Jacobson v. Merrill Lynch, Pierce, Fenner & Smith, 605 F.Supp. 510 (W.D.Pa.1984), and remand the case for further action consistent with the Supreme Court’s mandate.